Citation Nr: 0031091	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for degenerative joint 
disease, right shoulder.

4.  Entitlement to service connection for residuals of 
shrapnel wounds.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  He served in Vietnam and received the Vietnam 
Service Medal, the Combat Infantry Badge, the Purple Heart 
and the Bronze Star with "V" device, among other awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues concerning entitlement to service connection for 
bilateral hearing loss; degenerative joint disease of the 
right shoulder and for residuals of shrapnel wounds will be 
addressed in the Remand portion of this decision.

While the veteran's claim was forwarded to the Board, he sent 
additional information to the Board concerning his claim.  
The veteran in October 1999 and again in September 2000 
presented a waiver of AOJ consideration of additional 
evidence he submitted to the Board.


FINDINGS OF FACT

1.  The available evidence of record establishes that the 
veteran participated in active combat.

2.  Competent medical evidence shows a diagnosis of PTSD, 
based on his combat experience.


CONCLUSION OF LAW

The veteran incurred PTSD as a result of his combat military 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show treatment for any 
psychiatric problems.  His DD 214 reveals that received 
awards reflecting participation in combat.  Among the awards 
he received were Vietnam Service Medal, the Combat Infantry 
Badge, the Purple Heart and the Bronze Star with "V" 
device.  Also of record is a copy of the citation he received 
in March 1968 for the Bronze Star for Heroism.

Private treatment records reveal that the veteran underwent 
an initial clinical evaluation in January 1998 with a history 
of having received the Purple Heart and with present 
complaints of frequent nightmares, irritability, and 
tearfulness.  He was often on guard, said he had maintained 
military documents in his wallet for 30 years.  The 
evaluation noted that the veteran had apparently spoken to 
someone who raised the possibility that he may have a viable 
claim for PTSD for VA benefit purposes.  He gave a history of 
having served in the infantry, and having been frequently 
overrun.  His current stressors included decreased libido and 
increased anxiety..  Following a mental status examination, 
which noted that he was depressed, but reluctant to admit it, 
he was diagnosed with a DSM-IV diagnosis of PTSD, along with 
a secondary diagnosis of depressive disorder.  Arrangements 
were made to begin medications.  A February 1998 treatment 
record revealed complaints that the last appointment had 
"opened a whole can of worms" wherein a flood of memories 
that he had previously suppressed, were surfacing.  There 
were complaints of anger, increased irritability and 
insomnia, with the remainder of the complaints reported 
illegible.  The diagnosis was PTSD and he was placed on 
Elflexor, and encouraged to limit alcohol use.  

The report from a September 1998 VA examination revealed a 
history of being diagnosed with PTSD in January, and a 
history of bad temper and not getting along well with people.  
He denied hospitalizations for his mental illness.  Socially, 
he was remarried with three children.  A history of his 
having attended Jefferson State (University) was given, but 
he apparently withdrew because he was getting several 
questions about his Vietnam experience.  Legally he had a 
history of felony charges for gambling and drug use.  The 
history of his combat experience including the shrapnel 
wounds for which he received a Purple Heart was given.  
Current complaints included almost daily thoughts of Vietnam 
and dreams of Vietnam.  He stated that he did not drink 
alcohol.  He reported efforts to avoid thoughts and feelings 
about Vietnam.  He claimed to trust nobody except his wife.  
He described difficulty showing love for others.  He avoided 
crowds and hated loud noises, which triggered an exaggerated 
startle response.   He enjoyed solitary activities.  He 
claimed to wake up regularly at 4 or 5 in the morning, which 
he stated he had done for years.  He denied suicidal or 
homicidal thoughts.  He acknowledged a past history of 
drinking up to half case a beer a day for 31 years.  On 
physical examination, he was noted to become visibly very 
anxious and started shaking throughout the examination and 
actually turned red when he was asked about Vietnam.  He 
exhibited good eye contact.  His mood was anxious, affect was 
congruent with mood.  His speech was regular rate and rhythm, 
and thought process was coherent.  His thought content was 
preoccupied with Vietnam.  His memory and proverbs were 
intact.  Insight and judgment were found impaired secondary 
to long history of alcohol use.  The Axis I diagnoses 
included alcohol dependence, and PTSD-provisional.  The 
summary was that this is a Vietnam veteran who has alcohol 
dependence and PTSD, provisional.    

Additional evidence submitted includes treatment records from 
the Birmingham, Alabama VA Medical Center, showing treatment 
in 1999 and 2000.  In August 1999, he underwent a battery of 
tests, including a drug and alcohol use questionnaire from 
the National Center for PTSD, a combat exposure scale and a 
mental hygiene clinic PTSD treatment team questionnaire.  
Subsequent to the intake testing, he was interviewed by a 
psychiatrist, with reports of hypervigilance, irritability, 
insomnia and flashbacks, with the PTSD symptoms having first 
been noticed about 2 to 3 years ago.  He was diagnosed by the 
psychiatrist with PTSD, severe, and major depressive 
disorder, severe.  The Birmingham VAMC mental health clinic 
revealed follow up in December 1999, with continued 
complaints of depressed mood, anhedonia, social isolation, 
and avoidance of people, crowds and public places.  He 
continued to be bothered by intrusive thoughts, flashbacks 
and nightmares.  The impression rendered in December 1999 was 
severe intractable PTSD causing social, industrial and 
interpersonal impairment due to combat exposure in the 
Vietnam War.  He continued to be followed by PTSD group 
therapy in January 2000.

Analysis

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Reviewing the record the Board finds that even 
under the new criteria, the duty to assist was satisfied in 
the present case.  All treatment records identified by the 
veteran have been obtained and associated with the claims 
file, and the veteran has been provided with adequate VA 
examinations.  Accordingly, the Board concludes that 
remanding the claim for additional development under the new 
statute is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (2000).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

Notwithstanding the above, eligibility for a PTSD service 
connection award requires more; specifically, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  Pursuant to 38 C.F.R. § 4.125(a), all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b) (West 1991).  
Moreover, as interpreted by the Court, 38 U.S.C.A. § 1154(b) 
requires a three-step sequential test to determine service 
connection for disabilities claimed to have been incurred 
during combat.  Collette v. Brown, 82 F.3d 389 (1996)  
Specifically, Collette requires that there be (1) 
satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of combat service, and, if 
so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  

Having carefully reviewed all of the evidence of record the 
Board finds that the evidence from the veteran's DD-214 
showing combat citations, as well as documentation from the 
March 1968 certificate for the Bronze Star for Heroism Award, 
clearly establishes that the veteran engaged in combat with 
the enemy and therefore, the claimed stressors have been 
verified.  See 38 C.F.R. § 3.304(f); See also 38 U.S.C.A. 
§ 1154(b) (West 1991).  The Board shall now address the 
question of medical evidence regarding PTSD.

In addressing this question, the Board has the duty to assess 
the credibility and weight to be given to the evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Upon review of the 
evidence, the Board finds that the most recent treatment 
records, both VA and private from 1998 to 2000, show a 
current diagnosis of PTSD, to include a principle DSM-IV 
diagnosis of PTSD rendered by private medical providers in 
1998.  Moreover, the 1998 findings from the private medical 
providers are further supported by VA medical records from 
1999, repeatedly showing a diagnosis of PTSD, related to 
combat stressors, most recently assessed by the Birmingham 
VAMC in December 1999, as severe intractable PTSD causing 
social and occupational impairment due to exposure to combat 
in war.  The PTSD diagnosis rendered by the Birmingham VAMC's 
mental health clinic was subsequent to comprehensive testing 
for PTSD, including the combat exposure scale and other 
tests.  This evidence outweighs the findings of the September 
1998 VA examination, which shows a "provisional" diagnosis 
of PTSD along with alcohol dependency.  The VA examiner did 
not appear to an opportunity to review the claims file, nor 
was there any reference to testing.  

The Board finds that the evidence, which includes verified 
combat stressors and the current diagnosis of PTSD rendered 
by the VA mental health providers, following testing and 
interview, supports a grant of service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).    

The veteran claims that he is entitled to service connection 
for a bilateral sensorineural hearing loss, degenerative 
joint disease of the right shoulder, and for residuals of 
shrapnel wounds to the right hip, lateral thoracic wall and 
right forearm.  He asserts that the examinations afforded him 
regarding these conditions were inadequate.  Upon review of 
the evidence, the Board finds that the medical evidence 
currently of record is insufficient and further development 
is warranted.  Service medical records show treatment for 
very superficial shrapnel wounds of the right hip, lateral 
thoracic wall and right forearm in 1968.  Otherwise, the 
service medical records contain no evidence of hearing loss 
problems or of any type of arthritis of the right shoulder.  

The veteran, who served on active duty in Vietnam, was 
awarded combat medals including a Bronze Star Medal for 
Heroism, awarded for heroic actions in October 1967, when, 
"[d]espite painful shrapnel wounds he refused medical 
evacuation, continuing to monitor the radio and fire on the 
enemy to his front. . . ."  Accordingly, the provisions 
38 U.S.C.A. § 1154(b) are for application.  As discussed 
above, this statute requires a three-step sequential test to 
determine service connection for disabilities claimed to have 
been incurred during combat, specifically, (1) satisfactory 
evidence of service incurrence, which is (2) consistent with 
the circumstances of combat service, and, if so, (3) whether 
there is clear and convincing evidence to rebut a presumption 
of service connection.  Collette v. Brown, 82 F.3d 389 
(1996). 

The report from the September 1998 VA orthopedic examination 
includes a history given by the veteran having injured his 
right shoulder in a fox hole.  The examination itself 
diagnosed alleged degenerative joint disease, right shoulder, 
with slight loss of function due to pain.  The diagnosis was 
confirmed by X-ray studies done in the same month.  However 
this examination contained no opinion regarding the likely 
etiology of the current right shoulder disorder, to include 
whether or not it is related to combat service.  Likewise the 
VA hearing loss examination included a history of acoustic 
trauma during service, as well as from post service 
construction work, and diagnosed a bilateral high frequency 
sensorineural hearing loss.  However, this examination too, 
contained no opinion as to the etiology of his hearing loss, 
to include whether such hearing loss may have been caused by 
combat related acoustic trauma.  

Regarding the claim for residuals of a shrapnel wound in 
various areas of his body, in addition to the Bronze Star 
Medal citation, quoted above, the medical evidence shows 
treatment for superficial shrapnel wounds to the right hip, 
lateral thoracic wall and right forearm in service.  However, 
the September 1998 VA examination was limited to scars, and 
only in the area of the shoulder, and is inadequate.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
bilateral sensorineural hearing loss, 
right shoulder degenerative joint disease 
and residuals of shrapnel wounds, not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  

2.  After the above development is 
completed, the RO should schedule the 
veteran for VA audiological, orthopedic, 
and general medical examinations to 
determine whether he has hearing loss, 
degenerative joint disease of the right 
shoulder, and/or shrapnel wound 
residuals, of service onset.  All tests 
and studies deemed necessary by the 
examiners should be conducted, and the 
results reviewed prior to completing the 
opinions.  For each examination, the 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings and should include 
complete rationale for the opinions 
expressed.  The veteran's entire claims 
folder and a copy of this remand must be 
made available to each examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should be requested to 
indicate in the examination report that 
he or she has reviewed the entire claims 
folder.

(a) orthopedic examination:  the examiner 
should assess the likelihood that the 
current right shoulder disability, 
including degenerative joint disease, is 
related to inservice injury or other 
trauma including combat.  

(b) hearing loss examination:  the 
examiner should determine whether a 
hearing loss disability is current 
present, and, if so, assess the 
likelihood that the current hearing loss 
is related to inservice injury, including 
noise exposure or acoustic trauma under 
combat conditions.  

(c) general medical examination:   the 
examiner should determine whether the 
veteran has any residuals of shrapnel 
wounds to the right hip, lateral thoracic 
wall, right forearm, or any other 
location identified by the veteran.  If 
so, the nature and severity of any such 
residuals should be described in detail.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Once the file has been determined to 
be ready for review, the RO should review 
the claims, with appropriate consideration 
of 38 U.S.C.A. § 1154(b).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 13 -


